UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL THORNSBURY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cr-00239-1)


Submitted:   February 24, 2015            Decided:   March 19, 2015


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Steven R. Ruby, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael          Thornsbury       pled          guilty,   pursuant        to   a     plea

agreement, to conspiracy against civil rights, in violation of

18   U.S.C.      § 241    (2012).           Prior        to    sentencing,      Thornsbury

objected    to     the   description            of    the   relevant    conduct      in   the

presentence report (PSR) and to the application of the four-

level enhancement for his role as an organizer or leader of the

criminal      activity.          See      U.S.        Sentencing     Guidelines         Manual

§ 3B1.1(a)         (2013).           At     sentencing,          however,       Thornsbury

unequivocally stated that he had no objections to the PSR.                                The

district court sentenced Thornsbury to 50 months’ imprisonment,

an   upward      variance       from      the    advisory       Sentencing      Guidelines

range.        On      appeal,     Thornsbury           attempts    to     resurrect       the

arguments he abandoned in the district court.                        We affirm.

     “[W]aiver is the intentional relinquishment or abandonment

of a known right.”            United States v. Olano, 507 U.S. 725, 733

(1993)     (internal      quotation         marks        omitted).        “A    party     who

identifies       an    issue,    and      then        explicitly   withdraws        it,   has

waived the issue,” and the waived issue “is not reviewable on

appeal, even for plain error.”                       United States v. Robinson, 744
F.3d 293, 298 (4th Cir.) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 225 (2014).

     We     conclude         that,        because        Thornsbury     abandoned         his

objections to the PSR, he has waived appellate review of his

                                                2
challenge     to     the       relevant    conduct     determination       and     the

propriety of the four-level enhancement for his leadership role.

Accordingly,       we    affirm    the     district    court’s      judgment.      We

dispense    with        oral    argument     because       the    facts   and    legal

contentions    are      adequately       presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3